[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                                                              FILED
                                                     U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                             No. 08-10751               FEBRUARY 2, 2009
                                                        THOMAS K. KAHN
                                                             CLERK
                  D. C. Docket No. 06-61669 CV-KAM

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

                                versus

WILLIAM L. DORNBROCK, etc., et al.,

                                            Defendants,

INTELEC, INC.,
                                            Plaintiff-Appellant.


                             ___________
                            No. 08-15855
                            ____________

                  D. C. Docket No. 06-61669 CV-KAM

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

                                versus
WILLIAM L. DORNBROCK,
a.k.a. Robert William Lee,
INLAND MANAGEMENT SYSTEMS, INC.,

                                                           Defendants,

INTELEC, INC.,

                                                           Defendant-Appellant.




                     Appeals from the United States District Court
                         for the Southern District of Florida


                                     (February 2, 2009)

Before DUBINA and CARNES, Circuit Judges, and GOLDBERG,* Judge.

PER CURIAM:

       This is an appeal from the January 16, 2008, final order of the district court

that entered judgment following a bench trial. The judgment ordered the

foreclosure of a Fort Lauderdale condominium to satisfy delinquent tax liabilities

of taxpayer William Dornbrock. Intelec, Inc. intervened in the case claiming that

it owns the condominium at issue.




       *
        Honorable Richard W. Goldberg, United States Court of International Trade Judge, sitting
by designation.

                                               2
      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we affirm the district court’s judgment in favor of the

government based on the district court’s thorough and well-reasoned order filed on

January 16, 2008.

      AFFIRMED.




                                         3